

116 HRES 663 IH: Expressing support for the designation of the week of October 24, 2019, to October 31, 2019, as “BatWeek”.
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 663IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Thompson of Pennsylvania (for himself and Mr. Welch) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONExpressing support for the designation of the week of October 24, 2019, to October 31, 2019, as BatWeek.
	
 Whereas bats are vital to the sustainability of natural ecosystems, national economies, and human health by controlling damaging insect pests, pollinating plants such as fruits and vegetables, and dispersing seeds to ensure healthy functioning ecosystems, and research suggests that bats save American farmers more than $3 billion in pest control every year;
 Whereas bats have captured the human imagination through backyard sightings, folklore, myths, and legends, and outreach and education about the importance of bats are instrumental;
 Whereas bats are present throughout the world, except in extremely cold regions, and are the second-largest order of mammals with over 1,300 species;
 Whereas a deadly fungus causing white-nose syndrome, a disease that has killed millions of bats in North America, has now spread to 38 States;
 Whereas the disease has been confirmed in 12 species of hibernating bats in the United States and is the primary cause for the significant decline in populations of several bat species, especially the tricolored bat, the little brown bat, and the federally threatened northern long-eared bat;
 Whereas the Department of the Interior’s participation through the United States Fish and Wildlife Service, United States Geological Survey, National Park Service, and Bureau of Land Management, is leading the international response to the disease in partnership with more than 100 Federal and State agencies, Tribes, nongovernmental organizations, and universities;
 Whereas the United States Fish and Wildlife Service is supporting a White-nose Syndrome Challenge for ideas toward solutions that can help disarm or weaken Pseudogymnoascus destructans, the fungus that causes white-nose syndrome disease of hibernating bats;
 Whereas the United States Fish and Wildlife Service has entered into an agreement with the National Fish and Wildlife Foundation to establish a Bats for the Future Fund to raise private funds to curtail the spread of white-nose syndrome and speed the recovery of bat populations; and
 Whereas in the past decade, the international response to white-nose syndrome has made extraordinary progress to understand the disease, slow the spread, and develop treatments that hold promise for defeating this epidemic, and therefore it is critical for new public-private partnerships to defeat the disease: Now, therefore, be it
	
 That the House of Representatives— (1)expresses support for the designation of BatWeek;
 (2)encourages the observance of BatWeek with appropriate events and activities; (3)acknowledges the important role bats play as pollinators and pest control for agriculture; and
 (4)has the intent to— (A)continue working to conserve bat species and habitat; and
 (B)work to defeat the disease known as white-nose syndrome. 